STEINBERG, Judge,
concurring:
I concur in the result reached by the majority and its excellent opinion save a few sentences. However, I do not agree with the dictum as to exclusion of the claimant’s hearing testimony as irrelevant. Ante at 346. I also think it important to make clear that the Court is declining to review the appellant’s facial challenges to the Hearing Officer (HO) program, not because he lacks any “jurisdictional” component of standing to make those challenges but because those challenges have not been presented with the specificity required for proper judicial review.
First, I question the advisability and correctness of the third and fourth sentences in the sixth paragraph of the opinion’s part H.C., regarding the HO program. I can think of no appropriate reason for including this dictum. A claimant’s testimony should not be excluded as irrelevant, pursuant to 38 C.F.R. § 20.700(c) (1995), in the nonadver-sarial proceedings before the Board of Veterans’ Appeals (BVA) (indeed, § 20.700(c) stresses that nonadversarial nature) on the ground that the claimant is not competent to offer medical evidence. It is often virtually impossible to separate a claimant’s testimony from his or her argument. Certainly, the claimant’s argument as to medical causation is “relevant” and not subject to exclusion under § 20.700(c). Hearing officers should not be encouraged to exclude such claimant testimony/argument on grounds of relevancy or competency. Rather, the question of the competency of the claimant’s testimony on a medical issue is a matter that should be considered in the adjudication of the claim.
Second, the Court has decided in the concluding paragraph in part II.C., to decline, on prudential grounds, to consider further the appellant’s facial challenges to the HO program. I do not disagree with that prudential decision, see Warth v. Seldin, 422 U.S. 490, 499, 95 S.Ct. 2197, 2205, 45 L.Ed.2d 343 (1975); the broadness and vagueness of the appellant’s facial challenges are such that they may fairly be characterized as merely a “generalized grievance”, Schlesinger v. Reservists to Stop the War, 418 U.S. 208, 225, 94 S.Ct. 2925, 2934, 41 L.Ed.2d 706 (1974). However, I do not believe the Court would be without jurisdiction to review those challenges in this case. The majority’s citation to Lujan v. Defenders of Wildlife for its exercise of judicial restraint might be read as suggesting a lack of jurisdiction based on the Constitutional, core components of standing. See Defenders of Wildlife, 504 U.S. 555, 562, 112 S.Ct. 2130, 2137, 119 L.Ed.2d 351 (1992) (holding that respondents had failed to make *348“the requisite demonstration of (at least) injury and redressability”). I believe that the appellant here had the “core components” of standing to challenge the HO program, in that he was harmed by the denial of Department of Veterans Affairs (VA) benefits, the challenged BVA hearing in his case was a procedural stage in the denial of benefits, and the Court could provide relief in the form of an order for remand and readjudication. See Allen v. Wright, 468 U.S. 737, 751-52, 104 S.Ct. 3315, 3324-25, 82 L.Ed.2d 556 (1984).
The majority, citing Wilkins v. Brown, 8 Vet.App. 555, 557 (1996), seems, at least in part, to base its decision not to review the facial challenges to the HO program on the determination that the appellant did not submit a well-grounded claim. Wilkins, which found an absence of a “justiciable case or controversy” and dismissed the appeal in a case where there was no new and material evidence to reopen the disallowance of a previously and finally denied claim, dealt with an attack on the validity of substantive VA regulations, rather than a procedural challenge, as here. Ibid. If the Court required a well-grounded claim before we had jurisdiction over a procedural issue, then the Court could never have decided as it did Graves or Robi-nette, where there was no new and material evidence and no well-grounded claim, respectively. Graves v. Brown, 8 Vet.App. 522, 523-24 (1996); Robinette v. Brown, 8 Vet.App. 69, 80 (1995). In those eases, the Court examined the question whether VA had followed the proper procedure as to notifying the appellant under 38 U.S.C. § 5103(a), relating to incomplete VA-benefits applications, when there was indication in the record that evidence existed that, if submitted, might be sufficient to reopen the claim (Graves) or make the claim well grounded (Robinette). Hence, those cases show that the majority’s citations to Wilkins and Defenders of Wildlife do not indicate any general well-grounded claim prerequisite for the Court to have jurisdiction over a case.